McCORD, Judge
(concurring specially).
Appellant contends that she was indigent and was, therefore, entitled to be furnished a free transcript of record for her appeal. Such contention is without merit since she has not shown compliance with Section 57.081, Florida Statutes, F.S. A. No opinion as to whether or not she would be entitled to a free transcript if she had complied with said statute is expressed.
As to appellant’s contention that the chancellor erred in granting dissoulution of the marriage without referring the parties for marriage counseling, appellant has not shown that the chancellor abused his discretion in such regard.
The Supreme Court has ruled contrary to appellant’s contentions that Chapter 61, Florida Statutes, F.S.A., is unconstitutional. See Ryan v. Ryan, Fla., 277 So.2d 266.